Citation Nr: 0724337	
Decision Date: 08/07/07    Archive Date: 08/20/07

DOCKET NO.  05-41 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for scalp folliculitis 
with seborrheic dermatitis, to include as a result of 
exposure to herbicides.

2.  Entitlement to service connection for residuals of deep 
vein thrombophlebitis (DVT) of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the benefits sought 
on appeal.

The veteran presented testimony before the Board in January 
2007.  The transcript has been obtained and associated with 
the claims folder.

In a July 2005 statement, the veteran raised claims of 
entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD) and depression.  As it does not 
appear that these issues have been adjudicated, the issues 
are referred to the RO for initial consideration and 
appropriate adjudicative action.  Godfrey v. Brown, 7 Vet. 
App. 398 (1995).
  

FINDINGS OF FACT

1.  The veteran has been apprised of what evidence would 
substantiate the claims for benefits and the allocation of 
responsibility for obtaining such evidence; and all relevant 
medical and lay evidence obtainable and necessary to render a 
decision in these matters has been received.

2.  The veteran did not serve in Vietnam. 

3.  Scalp folliculitis with seborrheic dermatitis was not 
shown in service or for many years thereafter, nor is there 
evidence linking the disorder to service.

4.  The current medical evidence of record fails to show 
chronic residuals of DVT of the left leg.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for scalp folliculitis with seborrheic dermatitis, to include 
as a result of exposure to herbicides, are not met.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (2006).

2.  The criteria for the establishment of service connection 
for residuals of DVT 
of the left leg are not met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in a January 2005 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence he has 
in his possession that pertains to the claims.  A letter 
advising the veteran of the evidence needed to establish a 
disability rating and effective date was issued in March 
2006.   

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service VA treatment 
records, and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis

Service connection may be established for a disability 
resulting from disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of 
symptomatology from the time of service until the present is 
required where the chronicity of a condition manifested 
during service either has not been established or might 
reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations 
also provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his multiple contentions, 
including those raised at the January 2007 Travel Board 
hearing; service medical records; VA medical records; and VA 
examination reports.  Although the Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate each claim and what 
the evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).


Scalp Folliculitis

The veteran contends that he is entitled to service 
connection for scalp folliculitis with seborrheic dermatitis.  
Specifically, he asserts that the skin condition is the 
result of exposure to chemicals, including herbicides, used 
to kill weeds around the base during his period of active 
duty service in Germany.

Having carefully considered the veteran's claim in light of 
the record and the applicable law, the Board concludes that 
the preponderance of the evidence is against the claim and 
the appeal as to this issue will be denied.

In some circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. § 
1116(f).  The veteran's DD-214 indicates that the veteran 
entered service in May 1969 and was discharged in May 1971.  
The veteran served one year, four months, and twenty-seven 
days in Europe.  He did not have any service in Vietnam nor 
does he contend otherwise.  Thus, the veteran is not presumed 
to have been exposed to an herbicide agent during his period 
of service.  38 U.S.C.A. § 1116(f).  Further, the veteran has 
not been diagnosed with a disease associated with herbicide 
exposure.  Specifically, he has not been diagnosed with 
porphyria cutanea tarda, chloracne or other acneform diseases 
consistent with chloracne.  38 C.F.R. § 3.309(e).  Thus, 
presumptive service connection is not warranted.  Id.

Turning to the claim for service connection on a direct 
basis, the Board finds the preponderance of the evidence is 
against the claim.  In this regard, the veteran's service 
medical records do not contain any complaints, treatment, or 
diagnoses of a skin condition, to include scalp folliculitis 
with seborrheic dermatitis.

Post service, the first evidence showing the veteran was 
diagnosed with a skin condition is in 2004, some 33 years 
after his discharge from active duty service.  VA outpatient 
treatment records dated between 2004 and 2005 show the 
veteran was treated for psoriasis and actinic keratosis.  

Upon VA examination in May 2005, the veteran was diagnosed 
with scalp folliculitis with seborrheic dermatitis.  The 
examiner noted the date of onset of the skin condition was 
approximately eight years prior to examination.  The examiner 
found the diagnosis of psoriasis was false, and that acne was 
not involved.  

Despite evidence of a current diagnosis of scalp folliculitis 
with seborrheic dermatitis, there is no evidence of record to 
substantiate the critical second and third components of the 
Hickson inquiry, as enumerated above.  To the extent that the 
veteran or his representative opines that his scalp 
folliculitis with seborrheic dermatitis is related to his 
active military service, as laymen, neither the veteran nor 
his representative are competent to render an opinion 
regarding etiology.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In summary, the service medical records do not support a 
finding of a skin condition during the veteran's active duty 
service, or for many years thereafter.  Moreover, there is no 
evidence linking his current condition to service, to include 
exposure to herbicides.  Thus, the preponderance of the 
evidence is against the claim and service connection for a 
skin condition is denied.

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).   


Residuals of DVT of the Left Leg

The veteran contends that he is entitled to service 
connection for residuals of DVT of the left leg.  
Specifically, he asserts that he has developed a chronic 
condition involving pain and swelling of the left leg as a 
result of an episode of DVT during his active duty service.

Having carefully considered the veteran's claim in light of 
the evidence 
previously delineated above and the applicable law, the Board 
concludes that the preponderance of the evidence is against 
the claim and the appeal as to this issue will be denied.

In this matter, the veteran's service medical records reveal 
that in June 1969, the veteran complained of a swollen left 
leg and a painful calf of two week duration.  He was 
diagnosed with venous stasis.  No varicosities were noted.   
The veteran was placed on a profile for inflammation of the 
legs.  He was hospitalized from June 24, 1969, to July 16, 
1969, for DVT of the left leg.  It was classified as acute.  
He was discharged to duty and prescribed elastic stockings.  

A November 1969 report of medical examination showed no 
evidence of a recurrence of DVT.  There were no further 
complaints in service.  Reports of medical examination dated 
in April 1971 and May 1971 were also devoid of findings of 
DVT or residuals thereof.  

VA outpatient treatment records dated in 2004 and 2005 found 
no evidence of edema in July 2004, October 2004, and March 
2005.  There was only trace edema in April 2005.  There was 
no evidence of tenderness.  Pulses were repeatedly palpable.

Upon VA examination in April 2005, the veteran denied any 
subsequent hospitalizations for treatment of leg thrombosis 
since military discharge.  He 
denied the use of support hose, persistent rash, or skin 
breakdown of the lower extremities.  Physical examination of 
the extremities revealed no clubbing, cyanosis, or edema.  
Pulses were 2+ and equal bilaterally.  Both calves measured 
equal without any evidence of swelling, cords, redness, or 
tenderness.  Trace edema was noted in the ankle region.  Skin 
was benign in both lower extremities.  Neurologic examination 
was normal.  The examiner opined there was no evidence of DVT 
in either leg on examination.  The examiner indicated that 
the DVT of the left lower extremity while in the military was 
without residuals.  There is no medical opinion to the 
contrary.

The mere fact that the veteran was hospitalized for an acute 
episode of DVT of the left leg while in service is not enough 
to establish service connection; there must be evidence of a 
resulting chronic back disability.  As noted above, a chronic 
disability involving DVT of the left leg was not diagnosed 
during the veteran's service or upon his separation from said 
service.  Similarly, there has been no showing of continuity 
of symptomatology after service to support a finding of 
chronicity.  
38 C.F.R. § 3.303(b).  

Moreover, there was no evidence of any residuals of DVT upon 
VA examination in April 2005.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Evidence must show that the veteran currently has the 
disability for which benefits are being claimed.

To the extent that the veteran or his representative opines 
that he currently has residuals of DVT of the left leg which 
are related to his active military service, as laymen, 
neither the veteran nor his representative are competent to 
render an opinion regarding diagnosis or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

Thus, for the reasons set forth above, the Board finds that 
the preponderance of the evidence is against the claim, and 
service connection for DVT of the left leg is denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d 
at1364; Gilbert, 1 Vet. App. at 55-57. 


ORDER

Entitlement to service connection for scalp folliculitis with 
seborrheic dermatitis, to include as a result of exposure to 
herbicides, is denied.

Entitlement to service connection for residuals of DVT of the 
left leg is denied.


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


